People v Mixon (2021 NY Slip Op 00650)





People v Mixon


2021 NY Slip Op 00650


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ.


2 KA 19-00508

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCHARLIE MIXON, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered August 13, 2018. The order, insofar as appealed from, denied that part of the motion of defendant seeking forensic DNA testing pursuant to CPL 440.30 (1-a). 
It is hereby ORDERED that the order so appealed from is unanimously affirmed for reasons stated in the decision at Supreme Court.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court